DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 29 May 2020, 4 August 2020, and 15 April 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “0% to 1% of MgO, 0% to less than 0.7% of CaO” and “(Na2O+K2O)/(MgO+CaO) of 6.0 or more”. It is not clear from the claim that the amount of MgO+CaO present in the glass fiber is present in an amount greater than zero since both MgO and CaO have lower limits of zero, which would result in a ratio relationship of (Na2O+K2O) : (MgO+CaO) approaching infinity, which is greater than the normalized ratio relationship value of greater than or equal to 6.0. This renders the claim indefinite. For the purposes of examination, the Examiner will consider the (Na2O+K2O)/(MgO+CaO) opened ended which would allow for no MgO+CaO or even trace  impurity levels.

Claim 9 recites the limitations “0% to 1% of MgO, 0% to less than 0.7% of CaO” and “(Na2O+K2O)/(MgO+CaO) of 6.0 or more”. It is not clear from the claim that the amount of MgO+CaO present in the glass fiber is present in an amount greater than zero since both MgO and CaO have lower limits of zero, which would result in a ratio relationship of (Na2O+K2O) : (MgO+CaO) approaching infinity, which is greater than the normalized ratio relationship value of greater than or equal to 6.0. This renders the claim indefinite. For the purposes of examination, the Examiner will consider the (Na2O+K2O)/(MgO+CaO) opened ended which would allow for no MgO+CaO or even trace  impurity levels.
Claims 2-8 and 10-20 are rejected as indefinite since they depend either directly or indirectly from a claim rejected as indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Minaki et al., Japanese Patent Publication JP 58-167444 A.
A machine-generated translation of JP 58-167444 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Minaki et al. disclose a glass fiber comprising glass composition which is an alkali-resistant glass. See Abstract and the entire specification, specifically, paragraph [0001], lines 1-5. Minaki et al. disclose a glass fiber composition having the following composition in terms of weight percentages: 55-65% of SiO2,  10-18% of ZrO2, 4-10% of TiO2, 0.5-7% of ZnO, 1-5% of rare earth oxide, 12-18% of alkali metal oxides with 0 to less than 2% of Li2O, and 0 to less than 6% of K2O, 0-5% of Al2O3, 0-5% of Fe2O3, 0-5% of MgO, 0-5% of CaO, and 0-5% of Cr2O3. See English Abstract and paragraph [0001], lines 20-40. Minaki et al. disclose the fibers alkali-resistant glass fibers. See paragraph [0001], lines 42-46. Minaki et al. disclose the fibers are made by conventional methods, conventional methods would include drawing through bushings and spinning where the fibers can be continuous. See paragraph [0001], lines 40-42 and 47-54. The compositional ranges of Minaki et al. are sufficiently specific to anticipate the glass fiber composition and glass fiber as recited in claims 1-20. See MPEP 2131.03. Furthermore, Minaki et al. disclose Example 5, which anticipates the compositional ranges of claims 1-3, 9, and 10 and Comparative Example 6, which anticipates the compositional ranges of claims 1, 2, and 9. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Minaki et al. would inherently possess the properties recited in claims 4-8 and 11-20. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Minaki et al.
Claim Mapping Chart of Instant Claims to Minaki et al. JP 58-167444 A
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Minaki et al.
Paragraphs and/or Examples Minaki et al. meets the limitation  in terms of wt. %
1-20
Glass fiber composition 
Alkali-resistant glass fiber
Abstract and paragraph [0001]
1 & 9
SiO2
50-65
55-65
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6 
1 & 9
Al2O3
0-3
0-5
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
MgO
0-1
0-5
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
2
MgO
0-0.1
0-5
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
CaO
0-<0.7
0-5
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
Li2O 
0-1
0-<2
[Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
2
Li2O 
0-0.6
0-<2
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
Na2O 
10-20
0-18
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
K2O 
0-2
0-<6
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
TiO2 
6-10
4-10
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
ZrO2 
15-20
10-18
Abstract and paragraph [0001], lines 20-40 and  Example 5 & Comparative Example 6
1 & 9
(Na2O+K2O)/((MgO+CaO)
≥6

Example 5 & Comparative Example 6
3 & 10
Spinning temperature
≤1280 °C
1260 °C
Example 5 
9
Fiber Making method
Batched, melted continuously drawing fiber via a bushing

Abstract and paragraph [0001], lines 20-45, 47-49, and 52-56 and  Example 5 & Comparative Example 6



Claims 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yokota, Japanese Patent Publication JP 2018-104237 A.
A machine-generated translation of JP 2018-104237 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
Should applicant desire to obtain the benefit of the file date for international application under 35 U.S.C. 120 and 365(c), a certified English translation of the international application must be submitted in reply to this action.  See MPEP 1895 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 

	Yokota discloses a glass fiber comprising glass composition which is an alkali-resistant glass. See Abstract and the entire specification, specifically, paragraph [0025]. Yokota discloses a glass fiber composition having the following composition in terms of weight percentages: 50-65% of SiO2, 0-5% and Al2O3, 0-10% of CaO, 10-20% of Na2O, 0-5% of K2O, >15-20% of ZrO2, 0.1-10% of TiO2, 0-10% of B2O3, 0-0.2% of Li2O, and 0-2% in total of MgO, SrO, BaO, ZnO, P2O5, Fe2O3, Cr2O3, Sb2O3, SO3, MnO, SnO2, CeO2, Cl2, La2O3, WO3, Nb2O5, and Y2O3. See English Abstract and paragraphs [0013],  and [0031]-[0045]. Yokota discloses the fibers alkali-resistant glass fibers. See paragraph [0010]. Yokota discloses that the glass has a spinning temperature of less than 1270°C. See paragraphs [0021] and [0049]. Yokota discloses that the glass has a liquidus temperature of less than 1150°C. See paragraphs [0022] and [0050]. Yokota discloses that the glass has a weight loss of less than or equal to 4% when immersed in NaOH. See paragraph [0023]. Yokota discloses that the glass has a weight loss of less than or equal to 4% when immersed in HCl. See paragraphs [0024]. Yokota discloses that the glass has an alkali elution of less than or equal to 0.40 mg. See paragraphs [0048]. Yokota discloses that the difference between the spinning temperature and the liquidus temperature is at least 115°C. See paragraphs [0015] and [0051].  Yokota discloses the fibers are made by conventional methods, conventional methods would include drawing through bushings and spinning where the fibers can be continuous. See paragraphs [0054] and [0055].  The compositional ranges of Yokota are sufficiently specific to anticipate the glass fiber composition and glass fiber as recited in claims 1-20. See MPEP 2131.03. Furthermore, Yokota discloses Examples 2 and 3, which anticipate the compositional ranges of claims 1-4 and9-20. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Yokota would inherently possess the properties recited in claims 5-8. See MPEP 2112. Furthermore, Yokota discloses that Examples 1-8 have an alkali and acid resistance of less than or equal to 4% and an alkali elution of less than or equal to 0.4 mg.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Yokota et al.
Claim Mapping Chart of Instant Claims to Yokota et al. JP 2018-104237 A
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Yokota et al.
Paragraphs and/or Examples Yokota et al. meets the limitation  in terms of wt. %
1-20
Glass fiber composition 
Alkali-resistant glass fiber
Abstract and paragraph [0001]
1 & 9
SiO2
50-65
50-65
Abstract and paragraphs [0001], [0013], and [0031] and Examples 2 and 3 
1 & 9
Al2O3
0-3
0-5
Abstract and paragraphs [0001], [0013], and [0032] and Examples 2 and 3
1 & 9
MgO
0-1
0-2
Abstract and paragraphs [0001], [0013], and [0045] and Examples 2 and 3
2
MgO
0-0.1
0-2
Abstract and paragraphs [0001], [0013], and [0045] and Examples 2 and 3
1 & 9
CaO
0-<0.7
0-10
Abstract and paragraphs [0001], [0013], and [0033] and Examples 2 and 3
1 & 9
Li2O 
0-1
0-5
Abstract and paragraphs [0001], [0019], and [0037] and Examples 2 and 3
2
Li2O 
0-0.6
0-0.2
Abstract and paragraphs [0001], [0019], and [0037] and Examples 2 and 3
1 & 9
Na2O 
10-20
10-20
Abstract and paragraphs [0001], [0013], [0034], and [0035] and Examples 2 and 3
1 & 9
K2O 
0-2
0-5
Abstract and paragraphs [0001], [0013], [0034], and [0036] and Examples 2 and 3
1 & 9
TiO2 
6-10
0.1-10
Abstract and paragraphs [0001], [0013], and [0039] and Examples 2 and 3
1 & 9
ZrO2 
15-20
10-18
Abstract and paragraphs [0001], [0013], and [0038] and Examples 2 and 3
1 & 9
(Na2O+K2O)/((MgO+CaO)
≥6
16.3-31
Examples 1-6
3 & 10
Spinning temperature (ST)
≤1280 °C
<1270 °C
Paragraphs [0021] and [0049] and Examples 2 and 3
5 & 14-20
Liquidus Temperature (LT)
≤1120°C
≤1150°C
Paragraphs [0022] and [0050] and Examples 2 and 3
4 & 11-13
Difference between LT and ST
≥120°C
≥115°C
Paragraphs [0015] and [0051] and Examples 2 and 3
6
Mass reduction (NaOH)
≤4%
≤4%
Paragraphs [0023] and [0046] and Examples 2 and 3
7
Mass reduction (HCl)
≤4%
≤4%
Paragraphs [0024] and [0047] and Examples 2, and 3
8
Alkali Elution
≤0.35mg
≤0.4 mg
Paragraph [0048] and Examples 2 and 3
9
Fiber Making method
Batched, melted continuously drawing fiber via a bushing

Abstract and paragraphs [0054 and [0055]



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nishida et al., U.S. Patent Application Publication US 2015/0266769 A1.
Nishida et al. teach a glass composition for glass fibers. See Abstract and the entire specification, specifically, paragraphs [0001] and {0015]. Nishida et al. teach that the glass fiber composition comprises the following composition in terms of weight percentages: 50-65% of SiO2, 0-5% of Al2O3, 0-10% of CaO, 0-5% of Li2O, 10-20% of Na2O, 0-5% of K2O, where the sum of alkali metal oxides is 10-20%, 5-10% of TiO2, 10-20% of ZrO2, and 0-2% total of B2O3, MgO, SrO, BaO, ZnO, Fe2O3, P2O5, Cr2O3, Sb2O3, SO3, MnO, SnO2, CeO2, Cl2, La2O3, WO3, Nb2O5, and Y2O3. See paragraphs [0015] and [0028]-[0039]. Nishida et al. teach that the glass has a spinning temperature of less than 1280°C. See paragraphs [0018] and [0043]. Nishida et al. teach that the glass has a weight loss of less than or equal to 3% when immersed in NaOH. See paragraphs [0019] and [0040]. Nishida et al. teach that the glass has a weight loss of less than or equal to 3% when immersed in HCl. See paragraphs [0020] and [0041]. Nishida et al. teach that the glass has an alkali elution of less than or equal to 0.40 mg. See paragraphs [0021] and [0042]. Nishida et al. teach that the difference between the spinning temperature and the liquidus temperature is at least 80°C. See paragraphs [0022] and [0044]. Nishida et al. teach that the glass is formed into a fiber by melting the glass materials in a glass furnace and then continuously drawing the molten glass through bushings to form a fiber. See paragraphs [0023]-[0025] and [0045]-[0050].
Nishida et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-20.  Nishida et al. teach Examples 1, 2, 7, 8, 25, and 29, which nearly anticipate the instant claims. However, the weight percent ranges taught by Nishida et al. have overlapping compositional ranges with instant claims 1-20.  See paragraphs [0015] and [0043] and the below chart which maps the instant claims to the ranges of Nishida et al. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Nishida et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Nishida et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Nishida et al. would inherently possess the properties recited in claims 5 and 14-20. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Mapping Chart of Instant Claims to Nishida et al. US 2015/0266769 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Nishida et al.
Paragraphs and/or Examples Nishida et al. meets the limitation  in terms of wt. %
1-20
Glass fiber composition 
Alkali-resistant glass fiber
Abstract and paragraph [0001]
1 & 9
SiO2
50-65
50-65
Abstract and paragraphs [0001], [0015], and [0028] and Examples 1, 2, 7, 8, 25, and 29 
1 & 9
Al2O3
0-3
0-5
Abstract and paragraphs [0001], [0015], and [0029] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
MgO
0-1
0-2
Abstract and paragraphs [0001], [0015], and [0039] and Examples 1, 2, 7, 8, 25, and 29
2
MgO
0-0.1
0-2
Abstract and paragraphs [0001], [0015], and [0039] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
CaO
0-<0.7
0-10
Abstract and paragraphs [0001], [0015], and [0030] 
1 & 9
Li2O 
0-1
0-5
Abstract and paragraphs [0001], [0015], and [0032] and Examples 1, 2, 7, 8, 25, and 29
2
Li2O 
0-0.6
0-5
Abstract and paragraphs [0001], [0015], and [0032] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
Na2O 
10-20
10-20
Abstract and paragraphs [0001], [0015], and [0033] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
K2O 
0-2
0-5
Abstract and paragraphs [0001], [0015], and [0034] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
TiO2 
6-10
5-10
Abstract and paragraphs [0001], [0015], and [0035] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
ZrO2 
15-20
10-18
Abstract and paragraphs [0001], [0015], and [0036] and Examples 1, 2, 7, 8, 25, and 29
1 & 9
(Na2O+K2O)/((MgO+CaO)
≥6
19.63-23.71
Examples 1, 2, 7, 8, 25, and 29
3 & 10
Spinning temperature (ST)
≤1280 °C
<1280 °C
Paragraphs [0018] and [0043] and Examples 1, 2, 7, 8, and 25
5 & 14-20
Liquidus Temperature (LT)
≤1120°C
1110-1130°C
Examples 1, 2, 7, 8, and 25
4 & 11-13
Difference between LT and ST
≥120°C
≥80°C
Paragraphs [0022] and [0044] and Examples 1, 2, 7, 8, and 25
6
Mass reduction (NaOH)
≤4%
≤3%
Paragraphs [0019] and [0040] and Examples 1, 2, 7, 8, 25, and 29
7
Mass reduction (HCl)
≤4%
≤3%
Paragraphs [0020] and [0041] and Examples 1, 2, 7, 8, 25, and 29
8
Alkali Elution
≤0.35mg
≤0.4 mg
Paragraphs [0021] and [0042] and Examples 1, 2, 7, 8, 25, and 29
9
Fiber Making method
Batched, melted continuously drawing fiber via a bushing

Abstract and paragraphs [0024], [0025], and [0045]-[p0050]



Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
5 May 2022